45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael G. WARWICK, Plaintiff-Appellant,v.Lieutenant GOODE;  Sergeant Wurgler;  C. W. Wells, Sheriff;Buddie Dyer, Defendants-Appellees.
No. 94-6543.
United States Court of Appeals, Fourth Circuit.
Submitted October 11, 1994.Decided December 22, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-93-295-R)
Michael G. Warwick, appellant pro se.  William Sampson Kerr, Appomattox, VA, for appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.

OPINION
PER CURIAM

1
Michael G. Warwick appeals from a district court order dismissing three of four Defendants and a magistrate judge's judgment* in favor of the fourth Defendant, Dyer.  Warwick's claim arises from his placement in a cell with a heater directly in front of it;  the hot air aggravated his asthma and caused him injury.  We affirm.


2
With regard to the dismissal order, we affirm on the reasoning of the district court.  Warwick v. Goode, No. CA-93-295-R (W.D.Va. Nov. 30, 1993).  With regard to the district court's grant of judgment on partial findings pursuant to Fed.R.Civ.P. 52(c), we have reviewed the transcript of the trial and find no error.  The district court found that the evidence proved that Dyer lacked the requisite knowledge of any danger to Warwick by being placed in a cell with a heater blowing on the cell.  That finding was one of credibility and was not clearly erroneous.  Fed.R.Civ.P. 52 (factual findings reviewed only for clear error even on partial findings);  Anderson v. Bessemer City, 470 U.S. 564, 575 (1985) (clear error defined).  Without the knowledge of such a danger, Dyer's action in placing Warwick in the cell was negligent at most.  Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir.1990).  Warwick's claim of deliberate indifference to medical needs must, perforce, fail.  Thus, we also affirm the final judgment.


3
Both appealed orders are affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The final judgment was entered by a magistrate judge pursuant to the parties' consent.  28 U.S.C.A. Sec. 636(c) (West 1993)